*315OPINION.
Phillips : The assessment and collection of the deficiency are barred by the statute of limitations. Mabel Elevator Co., 2 B. T. A. 517; United States v. Mabel Elevator Co., 17 Fed. (2d) 109; Willingham Loan & Trust Co., 15 B. T. A. 931. Although our decision in the last cited case was reversed by the Circuit Court of Appeals (36 Fed. (2d) 49) our ruling on the point involved was affirmed. The filing of an amended return did not serve as a waiver or to extend the statute. National Refining Co., 1 B. T. A. 236; United States v. National Refining Co., 21 Fed. (2d). 464. In view of the above it is not necessary to discuss the second error.

Decision will he entered for the petitioner.